DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered. Claims 1-6, 8-17 and 21-24 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz DE 20306224 (hereinafter Schwarz) in view of Nishimura US 2020/0355299 (hereinafter Nishimura) in view of Nakamura US 4958791 (hereinafter Nakamura).

    PNG
    media_image1.png
    658
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    601
    857
    media_image2.png
    Greyscale

Re. Cl. 1, Schwarz discloses: A clamp assembly (Fig. 1) for enclosing and securing a bundle of wires to a structure (see Fig. 1-3, the device is capable of securing a wire bundle to a structure in the same manner as shown by 4 in Fig. 3), comprising: a body (1, Fig. 1) which comprises: a first portion having a first side for positioning the body onto the structure (see undersurface of portion 1, Fig. 1-2); a second portion (curved portion of 1 which forms curved interior X, Fig. 2) having a second side which extends in a curvilinear direction (see Fig. 1-2, curved interior X) wherein the second portion extends between a first end (E2, Fig. 2) and a second end (E1, Fig. 2); one of a hinge pin or hinge flange is associated with the first end of the second portion (see Fig. 2, flanges which receive 2 between on E2); a latch member (Sf, Fig. 1) connected to the body (see Fig. 1-2), wherein: a bracket member (S, Fig. 1) the latch member connected to the cross member (see Fig. 1-3, the latch member and cross member S are an integral structure); and a strap member (2, Fig. 1-3) comprises: other of the one of the hinge pin (see a, Fig. 2) or the hinge flange associated with the first end of the second portion of the body for rotatably coupling the strap member to the body (see Fig. 1-2, about direction R); an end portion (see annotated figure 2) of the strap member which engages the latch member (see Fig. 3), wherein with the end portion of the strap member engaged to the latch member (see Fig. 3), the latch member is accessible along the strap member between the cross member of the bracket member, which is spaced apart from the strap member (see Fig. 3; due to the configuration shown, the latch member Sf is accessible along the strap member by deforming the body 1 as disclosed in Paragraphs 30 and 31; furthermore, as can be seen in Fig. 3, the latch member is accessible using a tool (e.g. screw driver or other pry bar) to move Sf away from Zf).
Re. Cl. 2, Schwarz discloses: the first portion further includes a tab member (see annotated figure 1) which includes a third side aligned with the first side (see annotated figure 1); the tab member defines an aperture which extends through the tab member (see Fig. 1 and 3, where fasteners are shown); and a center axis of the aperture extends spaced apart from the second portion of the body (see Fig. 1, the center axis of the aperture is spaced away from (e.g. to the side of) the second part 1).
Re. Cl. 3, Schwarz discloses: the second portion of the body defines a recess positioned spaced apart from the center axis of the aperture (see Fig. 1).
Re. Cl. 4, Schwarz discloses: the body is constructed of a nonconductive thermoplastic (polyethermide, Paragraph 0032).
Re. Cl. 5, Schwarz discloses: a cushion collar (3, Fig. 3; the fitting 3 is a cushion since it resembles a pad that braces the pipe from rotating or moving) section positioned overlying and extending along the second side of the second portion (see Fig. 3).
Re. Cl. 6, Schwarz discloses: the curvilinear direction has a radius of curvature (see Fig. 1-3).
Re. Cl. 8, Schwarz discloses: the hinge flange extends from the first end of the second portion (see Fig. 2).
Re. Cl. 9, Schwarz discloses: the hinge flange is spaced apart from a plane defined by the first side of the first portion (see Fig. 2, the flange portion is spaced vertically above a bottom surface of 1).
Re. Cls. 1 and 21-22, Schwarz does not disclose the bracket member comprises two support arm structures, which are spaced apart from one another and extend away from the second portion of the body, a cross member is connected to the two support arm structures such that the cross member is positioned spaced apart from a surface of the second portion of the body, the surface opposes the second side of the second portion of the body, the surface extends from and between the two support arm structures and extends along the second portion of the body with the second side of the second portion of the body positioned between an opening of the clamp assembly and the surface; and the latch member is connected to the cross member and  the latch member extends in a direction away from the cross member; the end portion of the strap member, which overlies the surface of the second portion of the body has a wall member which aligns with and engages the latch member, such that with the wall member engaged with the latch member, the end portion of the strap member overlies the surface of the second portion of the body and with a tool positioned on and along the end portion of the strap member, the tool extends between and through the two support arm structures of the bracket member, wherein the tool accesses the latch member so as to move the latch member out of alignment with the wall member and to move the wall member along the second portion of the body thereby reducing spacing in a gap between the second end of the second portion of the body and an end wall portion of the strap member allowing the strap member to rotate away from the body, providing access to an opening of the clamp assembly between the strap member and the body (Cl. 1), the second portion of the body terminates at the second end of the second portion of the body opposing the first end of the second body portion; and with the reduction in thickness dimension of the end portion of the strap member and the reduction in thickness dimension extending along the end portion of the second portion of the body positioned in an overlying relationship to one another, the overlying relationship of the end portion of the strap member and the end portion of the second portion of the body has a configuration with continuity of thickness (Cl. 21) with positioning the wall member in abutting relationship with the latch member, the end  portion of the strap member is positioned in alignment with the second end of the second portion of the body, such that movement of the strap member beyond the latch member is limited with the end wall portion of the strap member making contact with the second end of the second portion of the body (Cl. 22), the latch member includes a termination edge, which makes contact with the wall member of the end portion of the strap member, with the wall member and the latch member in abutting relationship (Cl. 23) or the termination edge extends a direction in angular relationship of the curvilinear direction of the second side of the of the body (Cl. 24). Nishimura discloses a clamp (Fig. 1) which includes a body (32b, Fig. 3) and a strap (32a, Fig. 3) rotatably coupled to one another between an open (see Fig. 3) and closed position (see Fig. 1 and 5).  Re. Cl. 1, Nishimura discloses the bracket member comprises two support arm structures (see annotated figure 5), which are spaced apart from one another and extend away from the second portion of the body (see Fig. 5), a cross member (see annotated figure 5) is connected to the two support arm structures such that the cross member is positioned spaced apart from a surface (see annotated figure 4) of the second portion of the body (see Fig. 4-5), the surface opposes the second side of the second portion of the body (see annotated figure 4, the annotated surface opposes the second side of the second portion of the body or inner curved surface of 32b), the surface extends between the two support arm structures (see Fig. 4-6) and extends along the second portion of the body with the second side of the second portion of the body positioned between an opening of the clamp assembly and the surface (see annotated figure 4, the second side of the body or inner surface of 32b is located between the annotated surface and an opening of the clamp assembly which is defined as the opening extending into 22 when the device is closed as can be seen in Fig. 5 for example); a latch member (48, Fig. 4-5) is connected to the cross member (see Fig. 4-5) and the latch member extends in a direction away from the cross member (see Fig. 4-5); an end portion of the strap member which overlies the surface of the second portion of the body, has a wall member (see 44, Fig. 4) which aligns with and engages with the latch member (see Fig. 5), such that with the wall member engaged with the latch member (see Fig. 5), the end portion of the strap member overlies the surface of the second portion of the body (see Fig. 1 and 5) and with a tool positioned on and along the end portion of the strap member, the tool extends between and through the two support arm structures of the bracket member (see Fig. 1, the device is capable of being used in the claimed intended use, i.e. with a tool sized/shaped to fit into 46 from the right hand side in the view shown in Fig. 1), wherein the tool accesses the latch member so as to move the latch member out of alignment with the wall member (see Fig. 1, as discussed above, the device is capable of having an appropriately sized/shaped tool pressed into the right side of 46 to engage/depress the latch member away from surface 44). Re. Cl. 23, Nishimura discloses the latch member includes a termination edge (see Fig. 4-5, edge of 48 which engages with 44), which makes contact with the wall member of the end portion of the strap member (see Fig. 5), with the wall member and the latch member in abutting relationship (see Fig. 5).  Re. Cl. 24, Nishimura discloses the termination edge extends a direction in angular relationship of the curvilinear direction of the second side of the body (see Fig. 5, the edge of 48 which engages with 44 is at an angle relative to the curvilinear direction of 32a-b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the latch member and strap connection of Schwarz with the Nishimura latch member and strap (46 and 42 in Fig. 4) since Nishimura states that such a modification guides the member (42) into the part (47) (Paragraph 0052, Lines 10-13).  Such a modification would prevent potential misalignment between the two parts as the user closes the device. Furthermore, it has been held obvious to replace one known means with another to achieve the predictable result to achieve the predictable result of securing ends of the clamp assembly.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cls. 1 and 21-22, the combination of Schwarz in view of Nishimura does not disclose to move the wall member along the second portion of the body thereby reducing spacing in a gap between the second end of the second portion of the body and an end wall portion of the strap member allowing the strap member to rotate away from the body, providing access to an opening of the clamp assembly between the strap member and the body (Cl. 1), the second portion of the body terminates at the second end of the second portion of the body opposing the first end of the second body portion; and with the reduction in thickness dimension of the end portion of the strap member and the reduction in thickness dimension extending along the end portion of the second portion of the body positioned in an overlying relationship to one another, the overlying relationship of the end portion of the strap member and the end portion of the second portion of the body has a configuration with continuity of thickness (Cl. 21) or with positioning the wall member in abutting relationship with the latch member, the end  portion of the strap member is positioned in alignment with the second end of the second portion of the body, such that movement of the strap member beyond the latch member is limited with the end wall portion of the strap member making contact with the second end of the second portion of the body (Cl. 22).  Nakamura discloses a tying means (Fig. 1) which includes a strap member (end with 3, Fig. 1) that secures to a latch member (2, Fig. 1).  Re. Cl. 1, Nakamura discloses an end portion of the strap member includes a wall member (back side of 31 which hooks onto 23, Fig. 2) which engages a latch (23, Fig. 2) and the wall member is movable along the second portion of the body (see Fig. 2, by pressing opposing portions with 6 on them towards one another forcing surfaces 22 and 22’ together) thereby reducing spacing in a gap (see annotated figure 2) between the second end of the second portion of the body and an end wall portion of the strap member (see Fig. 2, by reducing the spacing between 22 and 22’) allowing the strap member to rotate away from the body, providing access to an opening of the clamp assembly between the strap member and the body (Col. 3, Lines 45-50). Re. Cl. 21, Nakamura discloses the second portion of the body terminates at the second end of the second portion of the body opposing the first end of the second body portion (see annotated figure 2); and with the reduction in thickness dimension of the end portion of the strap member and the reduction in thickness dimension extending along the end portion of the second portion of the body positioned in an overlying relationship to one another, the overlying relationship of the end portion of the strap member and the end portion of the second portion of the body has a configuration with continuity of thickness (see Fig. 2; there is a continuity of thickness between 22 and 31).  Re. Cl. 22, Nakamura discloses with positioning the wall member in abutting relationship with the latch member, the end portion of the strap member is positioned in alignment with the second end of the second portion of the body, such that movement of the strap member beyond the latch member is limited with the end wall portion of the strap member making contact with the second end of the second portion of the body (see annotated figure 2, by pressing the members 2 and 3 towards one another, the annotated end wall portion and 2nd end portion of the body would contact one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Schwarz in view of Nishimura device to include the gap, reduction in thickness, end wall portion and 2nd end portion of the body of Nakamura since Nakamura states that such a modification enables for untying by simply pushing the opposing sides towards one another (Col. 3, Lines 45-50). Such a modification would enable the user to more easily release the clamping arrangement by having the latch member and strap moved relative to one another.
Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Nishimura in view of Nakamura as applied to claims 1-6, 8-9 and 21-24 above, and in further view of Storz 5593125 (hereinafter Storz).

    PNG
    media_image3.png
    515
    774
    media_image3.png
    Greyscale

Re. Cls. 10-11, Schwarz does not disclose the hinge flange defines an opening which faces in the direction of a plane defined by the first side of the first portion of the body (Cl. 10) or the strap member comprises the hinge pin positioned at a first end of the strap member and configured to be positioned to enter into the hinge flange through the opening such that strap member is permitted rotational movement relative to the body with the hinge pin engaged with the hinge flange (Cl. 11).  Storz discloses a clamp assembly (Fig. 1) which includes a body (6, Fig. 1) having a second portion (6, Fig. 4) extending in a curvilinear direction between a first end and second end (see Fig. 4) and a strap member rotatably coupling the strap member to the body (see 5, Fig. 4).  Re. Cl. 10, Storz discloses that the hinge flange (see annotated figure 4) defines an opening (see annotated figure 4) which faces in the direction of a plane defined by the first side of the first portion of the body (see annotated figure 4).  Re. Cl. 11, Storz discloses the strap (5, Fig. 4) which comprises the hinge pin (see annotated figure 4) positioned at a first end of the strap member and configured to be positioned to enter into the hinge flange through the opening such that strap member is permitted rotational movement relative to the body with the hinge pin engaged with the hinge flange (see Fig. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace hinge of Schwarz with the hinge of Storz since it has been held that substituting one known element with another to achieve the predictable result of hingedly enabling rotation between ends of a clamp assembly together would have been obvious. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cl. 12, Schwarz discloses: the strap member is constructed of a nonconductive thermoplastic (polyethermide, Paragraph 0032).
Re. Cl. 13, Schwarz discloses: the strap member has a first side which extends in a curvilinear direction (see Fig. 1-2, inner portion of 2)
Re. Cl. 14, Schwarz discloses: the curvilinear direction of the first side of the strap member has a radius (see Fig. 1-2).
Re. Cl. 15, Schwarz discloses: the radius of the curvilinear direction of the first side of the strap member is a same dimension as a radius for the curvilinear direction of the second side of the second portion of the body (see Fig. 1-3, the clamp forms a circle and therefore the curvilinear directions would have the same dimension)
Re. Cl. 17, Nishimura discloses: the strap member includes the wall member positioned across the end portion of the strap member in a direction in angular relationship to the curvilinear direction of the second side of the second portion of the body (see 44, Fig. 4); the end portion of the strap member is positioned spaced apart from the first end of the strap member (see Fig. 4) and the end portion extends along the strap member and terminates at a second end of the strap member (see Fig. 4).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Nishimura in view of Nakamura in view of Storz as applied to claims 10-15 and 17 above, and further in view of Sayegh US 8294583 (hereinafter Sayegh).
Re. Cl. 16, Schwarz discloses the use of a cushioning member (3, Fig. 3) which prevents movement of the supported device relative to the clamp (see Paragraph 0022) but does not disclose a cushion collar section positioned overlying and extending along the first side of the strap member.  Sayegh discloses a pivotal clamp member (see Fig. 3a) which includes a strap (302) which is pivotally connected to a body (304) and the clamp includes a cushion collar (310, Fig. 3a) on both the strap and the body (see Fig. 3) to prevent relative movement between the clamp and object secured by the clamp (Col. 5, Lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schwarz device to have cushioning collars on both the strap and body as disclosed by Sayegh to provide more surface area functioning to prevent relative movement.  The increased surface area would provide a more secure connection and enable for even less of an instance where movement could possibly occur.
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Schwarz is a clamp assembly for securing a tube or pipe and therefore does not secure a bundle of wires, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. .In this instance, Applicant’s claims refer to the wire bundle in a functional manner.  It is the Examiner’s position that the references relied upon for rejection in reference to claim 1 are capable of securing a wire bundle due to their curved structures.  Applicant’s argument has been considered but is not persuasive since it is the Examiner’s position that the structure of the claims are met by the combination of the references and the combination would be capable of securing a bundle of wires due to its combined structure. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inhibiting a changing a center location of the bundle being secured by the clamp assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, it is the Examiner’s position that the claimed structure is disclosed by the combination discussed above and would therefore enable the user to function to change a center location of the bundle being secured in the same manner as Applicant’s clamp.
Re. Applicant’s argument that the Nishimura reference clearly does not teach or suggest permitting limited travel of the hook 42 beyond the eye 46, the Examiner wishes to highlight that the rejection is not based solely on a combination of Schwarz and Nishimura.  The rejection is based on a combination of Schwarz, Nishimura and Nakamura where the feature of limiting travel of the hook beyond the eye is disclosed in Nakamura.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s argument has been considered but is not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (i.e. by “being clearly taught by the teachings of claim 1”), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Examiner has not relied upon knowledge gleaned only from the Applicant’s disclosure, but has cited specific rationale taken from the prior art of record.  Therefore, Applicant’s argument has been considered but is not persuasive.  
Re. Applicant’s argument that all three references have a deficiency in teaching the amended limitations of claim 1, the Examiner disagrees.  As discussed above, the combination of references meets Applicant’s claimed structure and is capable of being used with a tool as claimed in the intended use limitations.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant’s limitations dealing with a ”tool” are intended use limitations since the tool is not a part of the clamp and merely is an extraneous device which is used to release the clamp.  Since the combination discussed above meets Applicant’s claimed structure, the combination is also capable of being used with a tool in the same manner that Applicant’s invention interacts with the tool.  Therefore, Applicant’s argument has been considered but is not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
Applicant’s disclosure. West US 2010/0243826, Bulanda US Re31689, and Ismert US 6126122 disclose known clamp assemblies which are particularly pertinent to Applicant’s claim amendments examined above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632